[Cite as State v. Stowes, 2014-Ohio-3036.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100540




                                       STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                    ANTONIO STOWES

                                                            DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                    Case No. CR-12-560939

        BEFORE:          Jones, P.J., Blackmon, J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: July 10, 2014
ATTORNEY FOR APPELLANT

Britta M. Barthol
P.O. Box 218
Northfield, Ohio 44067


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Mary Weston
Assistant County Prosecutor
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, Ohio 44113
LARRY A. JONES, SR., P.J.:

       {¶1} Defendant-appellant Antonio Stowes appeals from the trial court’s September

2013 sentencing judgment entry. We affirm.

       {¶2} In June 2012, Stowes pleaded guilty to two counts of aggravated robbery,

felonies of the first degree, both with three-year firearm specifications.      The plea

reflected two robberies Stowes committed, the first on December 22, 2011, and the

second on December 27, 2011.        There were three victims in each robbery, and Stowes

brandished a gun during each robbery.      The trial court sentenced Stowes to an 18-year

prison term that included consecutive sentences.

       {¶3} This court affirmed the plea, but reversed for resentencing because the trial

court did not make all the statutorily required findings for the imposition of consecutive

sentences.   State v. Stowes, 8th Dist. Cuyahoga No. 98774, 2013-Ohio-2996.

       {¶4} A resentencing hearing was held in September 2013.            The trial court

imposed the same 18-year term, including the consecutive sentences.           In his sole

assignment of error, Stowes again contends that the trial court did not make all the

required findings.   We disagree.

       {¶5} Under R.C. 2953.08(G)(2), we may overturn the imposition of a consecutive

sentence if (1) the sentence is otherwise contrary to law or (2) we clearly and

convincingly find that the record does not support the sentencing court’s findings under

R.C. 2929.14(C)(4). State v. Venes, 2013-Ohio-1891, 992 N.E.2d 453, ¶ 11 (8th Dist.);

State v. Goins, 8th Dist. Cuyahoga No. 98256, 2013-Ohio-263, ¶ 6.

       {¶6} In imposing consecutive sentences, R.C. 2929.14(C)(4) requires that the trial
court must find that the sentence is “necessary to protect the public from future crime or

to punish the offender,” that consecutive sentences are “not disproportionate to the

seriousness of the offender’s conduct and to the danger the offender poses to the public,”

and the existence of one of the three statutory factors set forth in R.C.

2929.14(C)(4)(a)-(c) that are as follows:

       (a) the offender committed one or more of the multiple offenses while
       awaiting trial or sentencing, while under a sanction imposed pursuant to
       R.C. 2929.16, 2929.17, or 2929.18, or while under postrelease control for a
       prior offense; (b) at least two of the multiple offenses were committed as
       part of one or more courses of conduct, and the harm caused by two or more
       of the offenses was so great or unusual that no single prison term for any of
       the offenses committed as part of any of the courses of conduct adequately
       reflects the seriousness of the offender’s conduct; or (c) the offender’s
       history of criminal conduct demonstrates that consecutive sentences are
       necessary to protect the public from future crime by the offender.

       {¶7} In sentencing Stowes, the trial court stated on the record, in detail, its

consideration of the overriding purposes and principles of felony sentencing. The court

also made the following findings in imposing consecutive sentences:

       I do find that consecutive sentences are appropriate and necessary to protect
       the public from future crimes and to punish in this case. I don’t feel that
       they are disproportionate to the seriousness of your conduct. You talked
       about multiple victims, anything could have happened. Your conduct has
       continued to escalate, which also to me indicates a need to protect the
       public and these consecutive sentences are not disproportionate to the
       seriousness of your conduct. You put a gun to someone’s side, a gun to
       someone else’s head. It poses a great danger to the public as well.

       Again, your history, I mentioned that it has weapons offenses. Weapons
       offenses could be certainly consecutively sentenced [and such a sentence is]
       supported by your criminal history. If we completely negate that, as they
       are juvenile [cases], the fact that these two offenses * * * were committed
       as part of a course of conduct and again the harm caused is very significant,
       and so multiple offenses were so great and unusual that no single prison
       term would adequately reflect the seriousness of your conduct * * *.
       {¶8} On this record, the trial court made the required statutory findings for the

imposition of consecutive sentences.       The sole assignment of error is, therefore,

overruled.

       {¶9} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




LARRY A. JONES, SR., PRESIDING JUDGE

PATRICIA ANN BLACKMON, J., and
EILEEN T. GALLAGHER, J., CONCUR